     Case 2:21-cv-00702-WBS-DMC Document 11 Filed 06/15/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERALD LESTER,                                    No. 2:21-CV-0702-WBS-DMC-P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    UNKNOWN,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s original complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:21-cv-00702-WBS-DMC Document 11 Filed 06/15/21 Page 2 of 5


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                   According to Plaintiff’s complaint, Plaintiff is bringing suit against: (1) all

 9   California Attorneys General; (2) all California District Attorneys; (3) all Superior Court Judges

10   who “took jurisdiction over illegal felony complaints made by prosecutors. . .from 1951 to 2020”

11   in California’s 58 counties; and (4) the California Department of Corrections and Rehabilitation

12   (CDCR). See ECF No. 1, pg. 1. Plaintiff does not claim a location where the events giving rise to

13   the complaint took place. According to Plaintiff, this lawsuit “is a felony complaint under 18

14   U.S.C. Sec. 4. . . .” Id.

15                   Plaintiff alleges he is a “victim of the conspiracy between the prosecutors and the

16   Superior Courts in California that has been going on since at least 1951.” Id. Plaintiff claims over

17   100,000 inmates “started with a[n] illegal felony complaint instead of a grand jury indictment and

18   then was held in prison for years behind another fraudulent piece of paper.” Id. at 5. According to

19   the complaint, Plaintiff’s detainment is due to a fraudulent felony complaint that is in violation of

20   Title 18 U.S.C. § 4. Id. at 6. As a result, Plaintiff states he is “a victim and a witness for this
21   felony complaint” and his detainment is sustained by a “fraudulent abstract of judgment.” Id.

22   Plaintiff claims that CDCR - acting under an abstract judgment and absent a written judgment in

23   CDCR’s files - has no authority to hold inmates. Id. at 1. Plaintiff alleges that prosecutors filed

24   cases and held trials without victims or witnesses to the crimes. Id. According to Plaintiff, these

25   prosecutors convicted without grand jury indictments and committed fraud under California Penal

26   Code 115(A). Id. at 1-2. Plaintiff claims the Superior Court Judges presiding over these cases
27   took jurisdiction over illegal felony complaints and, in doing so, committed treason. Id. at 1.

28   Plaintiff further alleges that the prisoners CDCR released because of COVID-19 in August of
                                                          2
     Case 2:21-cv-00702-WBS-DMC Document 11 Filed 06/15/21 Page 3 of 5


 1   2020 were part of a conspiracy that they were illegally detained. Id. at 3. Plaintiff states that,

 2   under Governor Gavin Newsom’s Executive Order from June 2020, the released inmates are

 3   entitled to compensation of $1,400 per day for each day of incarceration and detained inmates are

 4   entitled to $2,000 per day for continued, unlawful incarceration. Id. at 7. Plaintiff claims he is

 5   entitled to release because an abstract of judgment and an absence of a signed written judgment

 6   are evidence of this fraud. Id. at 4.

 7                   Attached to Plaintiff’s complaint are several news articles, Plaintiff’s letters

 8   demanding release, and CDCR’s responses rejecting Plaintiff’s demands. See id. Upon

 9   inspection, the news articles reporting on statements made by Governor Gavin Newsom and

10   former CDCR Secretary Ralph Diaz are not from any verified news outlet, but from an unverified

11   third-party source called “www.withoutoneplea.com.” Id. at 10. Plaintiff also attaches a

12   paragraph of “validation and verification” sent by G. Matteson, the warden at California State

13   Prison – Solano. See id.

14

15                                            II. DISCUSSION

16                   It is unclear from the complaint what the source of Plaintiff’s injury is or who

17   Plaintiff claims is liable. Plaintiff names large groups of unspecific individuals and no private

18   individuals who are linked to an alleged constitutional violation. Additionally, the statute Plaintiff

19   brings this action under is not available as a source for a private cause of action, thus Plaintiff

20   fails to state a claim under 42 U.S.C. § 1983.
21           A.      Causal link

22                   Plaintiff brings suit against all California Attorneys General, District Attorneys,

23   and Superior Court Judges for allegedly detaining prisoners under fraudulent authority. To state a

24   claim under 42 U.S.C. § 1983, the plaintiff must allege an actual connection or link between the

25   actions of the named defendants and the alleged deprivations. See Monell v. Dep’t of Social

26   Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A person ‘subjects’ another
27   to the deprivation of a constitutional right, within the meaning of § 1983, if he does an affirmative

28   act, participates in another's affirmative acts, or omits to perform an act which he is legally
                                                         3
     Case 2:21-cv-00702-WBS-DMC Document 11 Filed 06/15/21 Page 4 of 5


 1   required to do that causes the deprivation of which complaint is made.” Johnson v. Duffy, 588

 2   F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations concerning the involvement of

 3   official personnel in civil rights violations are not sufficient. See Ivey v. Board of Regents, 673

 4   F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth specific facts as to each

 5   individual defendant’s causal role in the alleged constitutional deprivation. See Leer v. Murphy,

 6   844 F.2d 628, 634 (9th Cir. 1988).

 7                  Plaintiff vaguely concludes classes of officials are in violation of Title 18 U.S.C.

 8   § 4 for misprision of a felony under the belief that these officials hold fraudulent abstracts of

 9   judgment for over a hundred thousand prisoners. Plaintiff does not allege a constitutional source

10   of his injury or any private individuals who deprived Plaintiff of his constitutional rights. Without

11   a causal link to a specific defendant or specific act, Plaintiff fails to state a cognizable complaint.

12          B.      Private Right of Action Under 18 U.S.C. § 4

13                  In this case, Plaintiff cannot bring a private cause of action under 18 U.S.C. § 4.

14   Plaintiff is barred from bringing this action because “the statute contains no express provision

15   permitting a civil litigant to initiate a lawsuit.” Massad v. Greaves, 554 F. Supp. 2d 163, 167

16   (2008). The decision whether to prosecute under 18 U.S.C. § 4 generally rests with the

17   prosecutor. See Shahin v. Darling, 606 F. Supp. 2d 525, 538 (D. Del.), aff'd, 350 F. App'x 605 (3d

18   Cir. 2009).

19   ///

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         4
     Case 2:21-cv-00702-WBS-DMC Document 11 Filed 06/15/21 Page 5 of 5


 1                                         III. CONCLUSION

 2                  Because it does not appear possible that the deficiencies identified herein can be

 3   cured by amending the complaint, Plaintiff is not entitled to leave to amend prior to dismissal of

 4   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

 5                  Based on the foregoing, the undersigned recommends that Plaintiff’s complaint be

 6   dismissed with prejudice.

 7                  These findings and recommendations are submitted to the United States District

 8   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. Responses to objections shall be filed within 14 days after service of

11   objections. Failure to file objections within the specified time may waive the right to appeal. See

12   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

13

14   Dated: June 14, 2021
                                                            ____________________________________
15                                                          DENNIS M. COTA
16                                                          UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                        5
